COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


                                                          §
    URIEL CHAVIRA, Individually and d/b/a
    MEXICO LINDO and LOS PAISANOS                         §
    AUTOBUSES, INC.,                                                         No. 08-11-00186-CV
                                                          §                     Appeal from the
                                   Appellants,
                                                          §                   327th District Court
    v.
                                                          §               of El Paso County, Texas
    ALBINO GAYTAN PIÑA, Individually                      §
    and as the Personal Representative of the                                  (TC# 2005-8265)
    Estate of Teresa Lozano Acevedo,                      §
    Deceased, et al.,

                                   Appellees.

                                       MEMORANDUM OPINION

          The parties have filed a joint motion stating that they have fully resolved and settled all

issues in dispute and asking that we render judgment in favor of Appellees, and against Appellants,

in the amount of $5,000,000.00 to effectuate their settlement agreement. See TEX.R.APP.P.

42.1(a)(2)(A)(permitting appeals court to dispose of appeal by rendering judgment effectuating the

parties’ agreement); TEX.R.APP.P. 43.2(c)(permitting appeals court to reverse the trial court’s

judgment and render the judgment the trial court should have rendered). The motion does not,

however, recite any agreement of the parties as to costs.

          Because Appellants and the attorneys representing Appellees have signed the settlement

agreement and filed it with the Clerk of this Court, we grant the motion.1 See TEX.R.APP.P.


1
  In response to this Court’s order dated May 30, 2012 informing the parties that there was an error in the settlement
agreement concerning the percentages attributable to the Appellees, the parties filed a joint response signed by their
attorneys incorporating a revised settlement agreement reflecting the correct allocation of percentages. Although the
settlement agreement itself was not re-executed, the joint response states: “[a]s shown by the signature of the
42.1(a)(2)(A)(requiring settlement agreement to be signed by the parties or their attorneys and

filed with the clerk before appeals court can render judgment in accordance with the agreement).

Without reference to the merits, the judgment of the trial court is reversed and judgment is

rendered in favor of Appellees, and against Appellants, in the amount of $5,000,000, to be divided,

as agreed to by the parties, among Appellees on the following pro rata basis:

Name of Party                                                            Allocation       Percent

Albino Gaytan Piña, as Personal Representative                           $ 136,891.96       2.697839060
of the Estate of Teresa Lozano Acevedo, Deceased
                                                                         $ 633,373.63      12.667472634
Albino Gaytan Piña, Individually
                                                                         $ 88,304.83        1.766096638
Jose Guadalupe Gaytan Lozano
                                                                         $ 88,304.83        1.766096638
Luz Maria Gaytan Lozano
                                                                         $ 88,304.83        1.766096638
Maria Elena Gaytan Lozano
                                                                         $ 88,304.83        1.766096638
Clara Gaytan Lozano
                                                                         $ 128,908.47       2.578169275
Gloria Gaytan Lozano
Josefa Marquez Ocana, as Personal Representative                         $ 111,686.88       2.233737554
of the Estate of Ascencion Ramirez Caravco, Deceased
                                                                         $ 795,788.16      15.915763179
Josefa Marquez Ocana, Individually
                                                                         $ 88,304.83        1.766096638
Elisa Ramirez Marquez
                                                                         $ 88,304.83        1.766096638
Manuela Yasmin Ramirez Marquez
                                                                         $ 88,304.83        1.766096638
Jorge Alonzo Ramirez Marquez
                                                                         $ 774,557.67      15.491153377
Maria Aguilar
                                                                         $ 1,475,710.05    29.514201033
Roberto Pacheco
                                                                         $ 30,369.79        0.607359829
Ariosto Manriquez
                                                                         $ 87,972.21        1.759444200
Manuel Parra



attorneys for all parties below, the parties are in agreement . . . .”
                                                              2
                                                            $ 208,607.37       4.172147393
Magdeleno Borrego-Lares
                                                            $ 5,000,000.00   100.00%
Total
        We assess all costs of this appeal against Appellants. See TEX.R.APP.P.

42.1(d)(requiring appeals court to assess costs against appellant absent an agreement by the

parties).



July 5, 2012
                                                      CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  3